PER CURIAM.
The State seeks review of an order dismissing an information. The appellee was charged with careless driving, by leaving the roadway resulting in personal injuries, in the Metropolitan Court of Dade County and was acquitted. He was subsequently informed against in the Criminal Court of Record in and for Dade County for a violation of § 317.071, Fla.Stat., F.S.A., leaving the scene of an accident resulting in injury. Upon motion, the trial court dismissed the criminal information, indicating in his order that the subsequent prosecution constituted a second prosecution which was barred by Waller v. Florida, 397 U.S. 387, 90 S.Ct. 1184, 25 L.Ed.2d 435. We reverse.
The events which would support the charge of careless driving by leaving the roadway, resulting in personal injuries, were complete prior to the beginning of the series of events which would constitute leaving the scene of an accident, wherein injury had occurred. We therefore find that there were two separate occurrences on the date in question, and the fact of the initial prosecution in the metropolitan court would not be a bar to a subsequent prosecution in the criminal court of record. See: State v. Shaw, Fla.App.1969, 219 So. 2d 49; State v. Conrad, Fla.App.1971, 243 So.2d 174.
Therefore, the order here under review be and the same is hereby reversed, and the cause is remanded for further proceedings in the trial court.
Reversed and remanded, with directions.